DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koskan et al (US 2018/0349678) in view of Ptitsyn (US 2015/0116487).
Regarding Claim 1, Koskan et al teach a computer-implemented method  (process 300 of using devices in system 100; Figs 1-3 and ¶ [0019], [0077]) comprising: receiving, from a portable mapping device (vehicle 132 includes video; Figs 1, 3 and ¶ [0020], [0048], [0080]), coordinate data indicative of a geographical location of the portable mapping device (vehicle 132 includes a vehicular computing device 133 that includes a location determination device, step 302; Figs 1, 3 and ¶ [0042]-[0045], [0078]-[0080]), a physical sign being attached to the portable mapping device (the license plate 172 is a physical sign attached to the vehicle 132 and can be linked to the vehicle (portable mapping device); Figs 1, 3 and ¶ [0063], [0085]-[0086]); identifying a camera (RSM video capture device 106 or laptop 114 or smart glasses 116, all configured with camera and video capture ability 112; Figs 1-3 and ¶ [0019], [0028]) configured to obtain images in a geographical area that includes the geographical location (the video capture device 106 includes a video camera 112 and location determination device to capture images in the geographical location and document such image locations, step 302; Figs 1, 3 and ¶ [0028], [0042], [0077]-[0080], [0085]-[0086]); transmitting a query message to the camera to query whether the camera has obtained an image that includes the physical sign (a user can query to whether the video camera stream includes data (image) of a sign (such as the vehicle license plate) that was identified by an object-recognition algorithm stored in the electronic computing device such as the controller 156, steps 304, 308; Figs 1, 3 and ¶ [0061], [0084]-[0086], [0092]-[0093]); receiving, from the camera, a first query response message comprising data indicating whether the camera has obtained an image that includes the physical sign (the electronic computing device determines if the query has a match to image data obtained by the camera, step 310; Figs 1, 3 and ¶ [0094]-[0097]).
Koskan et al does not teach generating a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign.
Ptitsyn is analogous art pertinent to the technological problem addressed in this application and teaches generating a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign (a map is generated from image data of the camera field of view and can be based on the movement of an object; Figs 5, 6 and ¶ [0065]-[0070]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Koskan et al with Ptitsyn including generating a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign. Generating a map of the location surveyed as associated with video images accelerates the process and accuracy to locate objects and positions over time, as recognized by Ptitsyn (¶ [0009]).
Regarding Claim 2, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 1 (as described above), and Koskan et al teaches: transmitting location information to the portable mapping device to move to the geographical location (a user inquiry response may include instructions of a location (street address) of interest, step 312; Fig 3 and  ¶ [0095], [0100], [0104]); and upon receiving the first query response message, transmitting second location information to the portable mapping device and instructions for the portable mapping device to move to a second location (it is understood a user could make a second search inquiry and response could include a second location of interest; Fig 3 and ¶ [0095], [0100], [0104]), wherein receiving the coordinate data indicative of the geographical location of the portable mapping device comprises receiving a confirmation message that the portable mapping device has moved to the geographical location indicated by the location information (a location determination device may be in the vehicle 132 to determine if the vehicle is at a location, including a location that was queried; ¶ [0043]-[0045], [0104]).  
Regarding Claim 3, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 1 (as described above), wherein Koskan et al teaches: the camera is one of a network of cameras configured to obtain image data for the geographical area (RSM video capture device 106, laptop 114, and smart glasses 116 are all configured with camera and video capture ability 112 and are configured in a network 152 together; Fig 1 and ¶ [0019], [0021], [0028]); the portable mapping device comprises a drone (the vehicle 132 can be a drone; ¶ [0046]); the physical sign comprises a pattern (the license plate 172 is recognized to have a unique identifier (plate number) and may be linked to additional unique identification information; ¶ [0063]); and the data indicating whether the camera has obtained an image that includes the physical sign comprises data indicating whether the camera has obtained an image of the pattern attached to the drone (data indicating whether the camera of the capture device 106, laptop 114, and/or smart glasses 116 would be determined when the query request is for the pattern (drone identifier), steps 308, 310; Fig 3 and ¶ [0092]-[0097]).  
Regarding Claim 4, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 1 (as described above), and Koskan et al teaches: determining that the camera has obtained an image that includes the physical sign (data indicating whether the camera of the capture device 106, laptop 114, and/or smart glasses 116 would be determined when the query request is for the pattern (license plate 172 number), steps 308, 310; Fig 3 and ¶ [0092]-[0097]), the physical sign being attached to the portable mapping device at a first position (the license plate 172 is recognized to have a unique identifier (plate number) and is attached to the vehicle 132; Fig 1 and ¶ [0063]); determining that a second camera has not obtained an image that includes the physical sign when the physical sign is attached to the portable mapping device at the first position (additional head and/or eye-tracking information separate received from the first video capture device is extracted that can be determined to contain the license plate 172 of vehicle 132 in the scene and incorporated in the inquiry response, steps 302, 308, 310; Fig 3 and ¶ [0081], [0085], [0090], [0095]); transmitting instructions to the portable mapping device to move the physical sign to a second position of attachment to the portable mapping device (a user inquiry response may include instructions of a location (street address) where the vehicle with license plate was imaged, step 312; Fig 3 and  ¶ [0100], [0104]); and Ptitsyn teaches transmitting a second query message to the camera to query whether the camera has obtained an image that includes the physical sign at the second position, and a third query message to the second camera to query whether the second camera has obtained an image that includes the physical sign at the second position (a user request may involve multiple search criteria involving multiple cameras and searching multiple positions as an object moves within the different cameras’ fields of view; Figs 2, 7 and ¶ [0082]-[0086]).  
Regarding Claim 5, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 4 (as described above), and Ptitsyn et al teaches receiving, from the camera, a second query response message comprising data indicating whether the camera has obtained an image that includes the physical sign at the second position (a user query response can include a second response of whether a first camera data includes an object at a second point using the video index; Fig 2, 7 and ¶ [0082]-[0086]); receiving, from the second camera, a third query response message comprising data indicating whether the second camera has obtained an image that includes the physical sign at the second position (a user query response can include a third response of whether a second camera data includes an object at a second point using the video index; Fig 2, 7 and ¶ [0082]-[0086]); and determining, based on the first query response message, the second query response message, and the third query response message, that (i) the physical sign is visible at the second position to the camera and the second camera, and (ii) the physical sign is visible at the first position to the camera and is not visible to the second camera at the first position (the video data indexed from the multiple cameras is compiled and can be used to determine if the object is visible at a first or second position from a first or second camera; Fig 2, 7 and ¶ [0082]-[0086]).  
Regarding Claim 8, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 1 (as described above), wherein Ptitsyn et al teaches generating the camera coverage map (a map is generated from image data of the camera field of view and can be based on the movement of an object; Figs 5, 6 and ¶ [0065]-[0070]) comprises: 33Attorney Docket No. 22888-0483001 providing data for configuring display of one or more visually-distinguishable indicators for display along with the camera coverage map (the frame or map position can be visually displayed to the user and include object with distinguishable characteristics (face, license plate); Figs 3-7 and ¶ [0021]-[0023], [0087]-[0088]), and wherein the one or more visually-distinguishable indicators comprises: a first indicator indicating that images of the physical sign are obtained by the camera (the object with the distinguishable characteristic (such as a face of a person) can be seen in a first frame position at a first time by a first camera; Figs 1, 3, 4 and ¶ [0060]); a second indicator indicating that images of the physical sign are obtained by the camera at less than all orientations or less than all positions of the physical sign attached to the portable mapping device (the object with the distinguishable characteristic can be facing away (such as a person face not facing the camera) by a first camera; Figs 1, 3, 4 and ¶ [0060]-[0063]); a third indicator indicating that images of the physical sign cannot be obtained by the camera at the geographical location of the portable mapping device (the object with the distinguishable characteristic (the face of a person) can be no longer viewed by a first camera; Figs 1, 3, 4 and ¶ [0060]-[0063]); a fourth indicator indicating that images of the physical sign are obtained by a second camera (the object with the distinguishable characteristic (such as a face) can be seen in a first frame position at a first time by a second camera; Figs 1, 3, 4 and ¶ [0060]); a fifth indicator indicating that images of the physical sign are obtained by the second camera at less than all orientations or less than all positions of the physical sign attached to the portable mapping device  (the object with the distinguishable characteristic can be facing away (such as a person face not facing the camera) by a second camera; Figs 1, 3, 4 and ¶ [0060]-[0063]); and a sixth indicator indicating that images of the physical sign cannot be obtained by the second camera at the geographical location of the portable mapping device (the object with the distinguishable characteristic (the face of a person) can be no longer viewed by a second camera; Figs 1, 3, 4 and ¶ [0060]-[0063]).  
Regarding Claim 9, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 1 (as described above), and Ptitsyn et al teaches: determining a movement path within the geographical area for the portable mapping device (motion of objects are mapped to display the movement path; Fig 5 and ¶[0064]-[0067]); identifying locations on the movement path at which the camera is to obtain images (based on the object position and movement direction, the index record can determine the camera mapped area parameters to add; Fig 5, 6 and ¶ [0069]-[0070]); and Koskan et al teaches transmitting, to the portable mapping device, data indicative of the locations on the movement path and instructions for the portable mapping device to move to the locations on the movement path in a sequential order (a user inquiry is understood to request with an available response to include instructions of a location (street address) where and tracking direction movement of an object would be available, step 312; Fig 3 and  ¶ [0084]-[0085], [0106]).  

Regarding Claim 10, Koskan et al teaches a system (system 100; Fig 1 and ¶ [0019]-[0020]) comprising: a network of cameras configured to obtain images in a geographical area (RSM video capture device 106, laptop 114, and smart glasses 116 are all configured with camera and video capture ability 112 and are configured in a network 152 together; Fig 1 and ¶ [0019], [0021], [0028], [0041], [0048]); and34Attorney Docket No. 22888-0483001 a processor (processing unit 203; Fig 2 and ¶ [0069]) configured to: receive, from a portable mapping device (vehicle 132 includes video; Figs 1, 3 and ¶ [0020], [0048], [0080]), coordinate data indicative of a geographical location of the portable mapping device  (vehicle 132 includes a vehicular computing device 133 that includes a location determination device, step 302; Figs 1, 3 and ¶ [0042]-[0045], [0078]-[0080]), a physical sign being attached to the portable mapping device (the license plate 172 is a physical sign attached to the vehicle 132 and can be linked to the vehicle (portable mapping device); Figs 1, 3 and ¶ [0063], [0085]-[0086]); identify, from among the network of cameras  (RSM video capture device 106 or laptop 114 or smart glasses 116, all configured with camera and video capture ability 112; Figs 1-3 and ¶ [0019], [0028], [0048]), a camera configured to obtain images in a geographical area that includes the geographical location (the video capture device 106 includes a video camera 112 and location determination device to capture images in the geographical location and document such image locations, step 302; Figs 1, 3 and ¶ [0028], [0042], [0077]-[0080], [0085]-[0086]); transmit a query message to the camera to query whether the camera has obtained an image that includes the physical sign (a user can query to whether the video camera stream includes data (image) of a sign (such as the vehicle license plate) that was identified by an object-recognition algorithm stored in the electronic computing device such as the controller 156, steps 304, 308; Figs 1, 3 and ¶ [0061], [0084]-[0086], [0092]-[0093]); receive, from the camera, a first query response message comprising data indicating whether the camera has obtained an image that includes the physical sign (the electronic computing device determines if the query has a match to image data obtained by the camera, step 310; Figs 1, 3 and ¶ [0094]-[0097]).
Koskan et al does not teach to generate a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign.
Ptitsyn is analogous art pertinent to the technological problem addressed in this application and teaches to generate a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign (a map is generated from image data of the camera field of view and can be based on the movement of an object; Figs 5, 6 and ¶ [0065]-[0070]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Koskan et al with Ptitsyn including to generate a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign. Generating a map of the location surveyed as associated with video images accelerates the process and accuracy to locate objects and positions over time, as recognized by Ptitsyn (¶ [0009]).
Regarding Claim 11, Koskan et al in view of Ptitsyn teach the system of claim 10 (as described above), wherein Koskan et al teaches: the portable mapping device comprises a drone (the vehicle 132 can be a drone; ¶ [0046]); the physical sign comprises a pattern (the license plate 172 is recognized to have a unique identifier (plate number) and may be linked to additional unique identification information; ¶ [0063]); and the data indicating whether the camera has obtained an image that includes the physical sign comprises data indicating whether the camera has obtained an image of the pattern attached to the drone (data indicating whether the camera of the capture device 106, laptop 114, and/or smart glasses 116 would be determined when the query request is for the pattern (drone identifier), steps 308, 310; Fig 3 and ¶ [0092]-[0097]).  
Regarding Claim 12, Koskan et al in view of Ptitsyn teach the system of claim 10 (as described above), wherein Koskan et al teaches the processor (processing unit 203; Fig 2 and ¶ [0069])  is configured to: determine that the camera has obtained an image that includes the physical sign (data indicating whether the camera of the capture device 106, laptop 114, and/or smart glasses 116 would be determined when the query request is for the pattern (license plate 172 number), steps 308, 310; Fig 3 and ¶ [0092]-[0097]), the physical sign being attached to the portable mapping device at a first position (the license plate 172 is recognized to have a unique identifier (plate number) and is attached to the vehicle 132; Fig 1 and ¶ [0063]); determine that a second camera has not obtained an image that includes the physical sign when the physical sign is attached to the portable mapping device at the first position (additional head and/or eye-tracking information separate received from the first video capture device is extracted that can be determined to contain the license plate 172 of vehicle 132 in the scene and incorporated in the inquiry response, steps 302, 308, 310; Fig 3 and ¶ [0081], [0085], [0090], [0095]); transmit instructions to the portable mapping device to move the physical sign to a second position of attachment to the portable mapping device (a user inquiry response may include instructions of a location (street address) where the vehicle with license plate was imaged, step 312; Fig 3 and  ¶ [0100], [0104]); and35Attorney Docket No. 22888-0483001 Ptitsyn teaches to transmit a second query message to the camera to query whether the camera has obtained an image that includes the physical sign at the second position, and a third query message to the second camera to query whether the second camera has obtained an image that includes the physical sign at the second position (a user request may involve multiple search criteria involving multiple cameras and searching multiple positions as an object moves within the different cameras’ fields of view; Figs 2, 7 and ¶ [0082]-[0086]).    
Regarding Claim 13, Koskan et al in view of Ptitsyn teach the system of claim 12 (as described above), wherein Ptitsyn teaches the processor (processing digital image data using a computer with processor; Claim 5 and ¶ [0001]) is configured to: receive, from the camera, a second query response message comprising data indicating whether the camera has obtained an image that includes the physical sign at the second position (a user query response can include a second response of whether a first camera data includes an object at a second point using the video index; Fig 2, 7 and ¶ [0082]-[0086]); receive, from the second camera, a third query response message comprising data indicating whether the second camera has obtained an image that includes the physical sign at the second position (a user query response can include a third response of whether a second camera data includes an object at a second point using the video index; Fig 2, 7 and ¶ [0082]-[0086]); and determine, based on the first query response message, the second query response message, and the third query response message, that (i) the physical sign is visible at the second position to the camera and the second camera, and (ii) the physical sign is visible at the first position to the camera and is not visible to the second camera at the first position (the video data indexed from the multiple cameras is compiled and can be used to determine if the object is visible at a first or second position from a first or second camera; Fig 2, 7 and ¶ [0082]-[0086]).    
Regarding Claim 15, Koskan et al in view of Ptitsyn teach the system of claim 10 (as described above), wherein Ptitsyn teaches to generate the camera coverage map (a map is generated from image data of the camera field of view and can be based on the movement of an object; Figs 5, 6 and ¶ [0065]-[0070]), the processor (processing digital image data using a computer with processor; Claim 5 and ¶ [0001]) is configured to: provide data for configuring display of one or more visually-distinguishable indicators for display along with the camera coverage map (the frame or map position can be visually displayed to the user and include object with distinguishable characteristics (face, license plate); Figs 3-7 and ¶ [0021]-[0023], [0087]-[0088]), and wherein the one or more visually-distinguishable indicators comprises: a first indicator indicating that images of the physical sign are obtained by the camera (the object with the distinguishable characteristic (such as a face of a person) can be seen in a first frame position at a first time by a first camera; Figs 1, 3, 4 and ¶ [0060]); a second indicator indicating that images of the physical sign are obtained by the camera at less than all orientations or less than all positions of the physical sign attached to the portable mapping device (the object with the distinguishable characteristic can be facing away (such as a person face not facing the camera) by a first camera; Figs 1, 3, 4 and ¶ [0060]-[0063]); a third indicator indicating that images of the physical sign cannot be obtained by the camera at the geographical location of the portable mapping device (the object with the distinguishable characteristic (the face of a person) can be no longer viewed by a first camera; Figs 1, 3, 4 and ¶ [0060]-[0063]); a fourth indicator indicating that images of the physical sign are obtained by a second camera  (the object with the distinguishable characteristic (such as a face) can be seen in a first frame position at a first time by a second camera; Figs 1, 3, 4 and ¶ [0060]); a fifth indicator indicating that images of the physical sign are obtained by the second camera at less than all orientations or less than all positions of the physical sign attached to the portable mapping device (the object with the distinguishable characteristic can be facing away (such as a person face not facing the camera) by a second camera; Figs 1, 3, 4 and ¶ [0060]-[0063]); and a sixth indicator indicating that images of the physical sign cannot be obtained by the second camera at the geographical location of the portable mapping device (the object with the distinguishable characteristic (the face of a person) can be no longer viewed by a second camera; Figs 1, 3, 4 and ¶ [0060]-[0063]).  


Regarding Claim 16, Koskan et al teach a non-transitory computer-readable storage medium including instructions (computer-readable storage medium includes instructions to execute the method 300 using system 100; ¶ [0122]) that, when executed by a processor (processing unit 203; Fig 2 and ¶ [0069]), cause the processor to perform operations comprising: receiving, from a portable mapping device (vehicle 132 includes video; Figs 1, 3 and ¶ [0020], [0048], [0080]), coordinate data indicative of a geographical location of the portable mapping device (vehicle 132 includes a vehicular computing device 133 that includes a location determination device, step 302; Figs 1, 3 and ¶ [0042]-[0045], [0078]-[0080]), a physical sign being attached to the portable mapping device (the license plate 172 is a physical sign attached to the vehicle 132 and can be linked to the vehicle (portable mapping device); Figs 1, 3 and ¶ [0063], [0085]-[0086]); identifying a camera (RSM video capture device 106 or laptop 114 or smart glasses 116, all configured with camera and video capture ability 112; Figs 1-3 and ¶ [0019], [0028]) configured to obtain images in a geographical area that includes the geographical location (the video capture device 106 includes a video camera 112 and location determination device to capture images in the geographical location and document such image locations, step 302; Figs 1, 3 and ¶ [0028], [0042], [0077]-[0080], [0085]-[0086]); transmitting a query message to the camera to query whether the camera has obtained an image that includes the physical sign (a user can query to whether the video camera stream includes data (image) of a sign (such as the vehicle license plate) that was identified by an object-recognition algorithm stored in the electronic computing device such as the controller 156, steps 304, 308; Figs 1, 3 and ¶ [0061], [0084]-[0086], [0092]-[0093]); receiving, from the camera, a first query response message comprising data indicating whether the camera has obtained an image that includes the physical sign (the electronic computing device determines if the query has a match to image data obtained by the camera, step 310; Figs 1, 3 and ¶ [0094]-[0097]); and 
Koskan et al does not teach generating a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign.
Ptitsyn is analogous art pertinent to the technological problem addressed in this application and teaches generating a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign (a map is generated from image data of the camera field of view and can be based on the movement of an object; Figs 5, 6 and ¶ [0065]-[0070]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Koskan et al with Ptitsyn including generating a camera coverage map that indicates locations within the geographical location that the camera provides camera coverage for, the camera coverage map being generated based on the data indicating whether the camera has obtained an image that includes the physical sign. Generating a map of the location surveyed as associated with video images accelerates the process and accuracy to locate objects and positions over time, as recognized by Ptitsyn (¶ [0009]).
Regarding Claim 17, Koskan et al in view of Ptitsyn teach the non-transitory computer-readable storage medium of claim 16 (as described above), wherein Koskan et al teaches: the camera is one of a network of cameras configured to obtain image data for the geographical area (RSM video capture device 106, laptop 114, and smart glasses 116 are all configured with camera and video capture ability 112 and are configured in a network 152 together; Fig 1 and ¶ [0019], [0021], [0028]); the portable mapping device comprises a drone (the vehicle 132 can be a drone; ¶ [0046]); the physical sign comprises a pattern (the license plate 172 is recognized to have a unique identifier (plate number) and may be linked to additional unique identification information; ¶ [0063]); and the data indicating whether the camera has obtained an image that includes the physical sign comprises data indicating whether the camera has obtained an image of the pattern attached to the drone (data indicating whether the camera of the capture device 106, laptop 114, and/or smart glasses 116 would be determined when the query request is for the pattern (drone identifier), steps 308, 310; Fig 3 and ¶ [0092]-[0097]).    
Regarding Claim 18, Koskan et al in view of Ptitsyn teach the non-transitory computer-readable storage medium of claim 16 (as described above), wherein Koskan et al teaches the processor (processing unit 203; Fig 2 and ¶ [0069]) is configured to: determine that the camera has obtained an image that includes the physical sign (data indicating whether the camera of the capture device 106, laptop 114, and/or smart glasses 116 would be determined when the query request is for the pattern (license plate 172 number), steps 308, 310; Fig 3 and ¶ [0092]-[0097]), the physical sign being attached to the portable mapping device at a first position (the license plate 172 is recognized to have a unique identifier (plate number) and is attached to the vehicle 132; Fig 1 and ¶ [0063]); determine that a second camera has not obtained an image that includes the physical sign when the physical sign is attached to the portable mapping device at the first position (additional head and/or eye-tracking information separate received from the first video capture device is extracted that can be determined to contain the license plate 172 of vehicle 132 in the scene and incorporated in the inquiry response, steps 302, 308, 310; Fig 3 and ¶ [0081], [0085], [0090], [0095]); transmit instructions to the portable mapping device to move the physical sign to a second position of attachment to the portable mapping device (a user inquiry response may include instructions of a location (street address) where the vehicle with license plate was imaged, step 312; Fig 3 and  ¶ [0100], [0104]); and35Attorney Docket No. 22888-0483001 Ptitsyn teaches to transmit a second query message to the camera to query whether the camera has obtained an image that includes the physical sign at the second position, and a third query message to the second camera to query whether the second camera has obtained an image that includes the physical sign at the second position (a user request may involve multiple search criteria involving multiple cameras and searching multiple positions as an object moves within the different cameras’ fields of view; Figs 2, 7 and ¶ [0082]-[0086]).    
Regarding Claim 19, Koskan et al in view of Ptitsyn teach the non-transitory computer-readable storage medium of claim 18 (as described above), wherein Ptitsyn teaches the processor (processing digital image data using a computer with processor; Claim 5 and ¶ [0001]) is configured to: receive, from the camera, a second query response message comprising data indicating whether the camera has obtained an image that includes the physical sign at the second position (a user query response can include a second response of whether a first camera data includes an object at a second point using the video index; Fig 2, 7 and ¶ [0082]-[0086]); receive, from the second camera, a third query response message comprising data indicating whether the second camera has obtained an image that includes the physical sign at the second position (a user query response can include a third response of whether a second camera data includes an object at a second point using the video index; Fig 2, 7 and ¶ [0082]-[0086]); and determine, based on the first query response message, the second query response message, and the third query response message, that (i) the physical sign is visible at the second position to the camera and the second camera, and (ii) the physical sign is visible at the first position to the camera and is not visible to the second camera at the first position (the video data indexed from the multiple cameras is compiled and can be used to determine if the object is visible at a first or second position from a first or second camera; Fig 2, 7 and ¶ [0082]-[0086]).    
Claims 6-7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koskan et al (US 2018/0349678) in view of Ptitsyn (US 2015/0116487) and Miyagawa et al (JP 2020023283).
Regarding Claim 6, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 1 (as described above), where Koskan et al teaches: determining, based on the first query response message, that the camera has not obtained an image that includes the physical sign at a first position of attachment to the portable mapping device (the electronic computing device determines if the query has a match to image data obtained by the camera capture device 106, such as the pattern (license plate) identifier 172 associated with the vehicle 132, step 310; Figs 1, 3 and ¶ [0094]-[0097]); and Ptitsyn teaches transmitting a second query message to the camera to query whether the camera has obtained an image that includes the physical sign at the different orientation (a user request can be complex, understood to potentially include a second request, and involve motion parameters and changes in orientation of an object; Figs 2, 7 and ¶ [0078], [0083]-[0086]); and receiving, from the camera, a second query response message comprising data indicating whether the camera has obtained an image that includes the physical sign at the different orientation (the video data indexed from the multiple cameras is compiled and displayed to the user, including a user request to identify changes in orientation of an object over time; Fig 2, 7 and ¶ [0088]-[0090]).
Koskan et al in view of Ptitsyn does not teach transmitting, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position.
Miyagawa et al is analogous art pertinent to the technological problem addressed in this application and teaches transmitting, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position (if the orientation positioning was determined not completed, the UAV begins the process again, understood to be at a different orientation than the first position, S114, S116; Fig 3 and ¶ [0037]-[0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Koskan et al and Ptitsyn with Miyagawa et al including transmitting, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position. Reconfiguring one or more UAVs, based on unique marker identifiers assigned to each UAV allows for high accuracy of measuring positioning of each UAV in a three-dimensional space, as recognized by Miyagawa et al (¶ [0020]).

Regarding Claim 7, Koskan et al in view of Ptitsyn teach the computer-implemented method of claim 1 (as described above), where Koskan et al teaches: determining, based on the first query response message, that the camera has not obtained an image that includes the physical sign at a first position of attachment to the portable mapping device (the electronic computing device determines if the query has a match to image data obtained by the camera capture device 106, such as the pattern (license plate) identifier 172 associated with the vehicle 132, step 310; Figs 1, 3 and ¶ [0094]-[0097]); and Ptitsyn teaches transmitting a second query message to the camera to query whether the camera has obtained an image that includes the physical sign at the second position of attachment to the portable mapping device (a user request can be complex, understood to potentially include a second request, and involve motion parameters and changes in position of an object; Figs 2, 7 and ¶ [0078], [0083]-[0086]); and receiving, from the camera, a second query response message comprising data indicating whether the camera has obtained an image that includes the physical sign at the second position of attachment to the portable mapping device (the video data indexed from the multiple cameras is compiled and displayed to the user, including a user request to identify changes in orientation of an object over time; Fig 2, 7 and ¶ [0088]-[0090]).  
Koskan et al in view of Ptitsyn does not teach transmitting, to the portable mapping device, a reconfiguration message that includes instructions to move the physical sign to a second position of attachment to the portable mapping device.
Miyagawa et al is analogous art pertinent to the technological problem addressed in this application and teaches transmitting, to the portable mapping device, a reconfiguration message that includes instructions to move the physical sign to a second position of attachment to the portable mapping device (if the orientation positioning was determined not completed, the UAV begins the process again, understood to be at a different orientation than the first position, S114, S116; Fig 3 and ¶ [0037]-[0042]).

Regarding Claim 14, Koskan et al in view of Ptitsyn teach the system of claim 10 (as described above), where Koskan et al teaches the processor (processing unit 203; Fig 2 and ¶ [0069]) is configured to: determine, based on the first query response message, that the camera has not obtained an image that includes the physical sign at a first position of attachment to the portable mapping device (the electronic computing device determines if the query has a match to image data obtained by the camera capture device 106, such as the pattern (license plate) identifier 172 associated with the vehicle 132, step 310; Figs 1, 3 and ¶ [0094]-[0097]); and Ptitsyn teaches to transmit a second query message to the camera to query whether the camera has obtained an image that includes the physical sign at the different orientation (a user request can be complex, understood to potentially include a second request, and involve motion parameters and changes in orientation of an object; Figs 2, 7 and ¶ [0078], [0083]-[0086]); and receive, from the camera, a second query response message comprising data indicating whether the camera has obtained an image that includes the physical sign at the different orientation (the video data indexed from the multiple cameras is compiled and displayed to the user, including a user request to identify changes in orientation of an object over time; Fig 2, 7 and ¶ [0088]-[0090]).
Koskan et al in view of Ptitsyn does not teach transmit, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position.
Miyagawa et al is analogous art pertinent to the technological problem addressed in this application and teaches to transmit, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position (if the orientation positioning was determined not completed, the UAV begins the process again, understood to be at a different orientation than the first position, S114, S116; Fig 3 and ¶ [0037]-[0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Koskan et al and Ptitsyn with Miyagawa et al including to transmit, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position. Reconfiguring one or more UAVs, based on unique marker identifiers assigned to each UAV allows for high accuracy of measuring positioning of each UAV in a three-dimensional space, as recognized by Miyagawa et al (¶ [0020]).

Regarding Claim 20, Koskan et al in view of Ptitsyn teach the non-transitory computer-readable storage medium of claim 16 (as described above), where Koskan et al teaches the processor (processing unit 203; Fig 2 and ¶ [0069]) is configured to: determine, based on the first query response message, that the camera has not obtained an image that includes the physical sign at a first position of attachment to the portable mapping device (the electronic computing device determines if the query has a match to image data obtained by the camera capture device 106, such as the pattern (license plate) identifier 172 associated with the vehicle 132, step 310; Figs 1, 3 and ¶ [0094]-[0097]); and Ptitsyn teaches to transmit a second query message to the camera to query whether the camera has obtained an image that includes the physical sign at the different orientation (a user request can be complex, understood to potentially include a second request, and involve motion parameters and changes in orientation of an object; Figs 2, 7 and ¶ [0078], [0083]-[0086]); and receive, from the camera, a second query response message comprising data indicating whether the camera has obtained an image that includes the physical sign at the different orientation (the video data indexed from the multiple cameras is compiled and displayed to the user, including a user request to identify changes in orientation of an object over time; Fig 2, 7 and ¶ [0088]-[0090]).
Koskan et al in view of Ptitsyn does not teach transmit, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position.
Miyagawa et al is analogous art pertinent to the technological problem addressed in this application and teaches to transmit, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position (if the orientation positioning was determined not completed, the UAV begins the process again, understood to be at a different orientation than the first position, S114, S116; Fig 3 and ¶ [0037]-[0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Koskan et al and Ptitsyn with Miyagawa et al including to transmit, to the portable mapping device, a reconfiguration message that includes instructions to rotate the physical sign to a different orientation than an orientation at the first position. Reconfiguring one or more UAVs, based on unique marker identifiers assigned to each UAV allows for high accuracy of measuring positioning of each UAV in a three-dimensional space, as recognized by Miyagawa et al (¶ [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maekawa (US 2017/0217589) teaches a device to control the flight behavior of an aerial vehicle including repositioning the UAV position based on images taken of markers in a physical space.
Zhou et al (CN 110268224) teaches a system and method for real-time tracking of a moveable object based on image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is 571-270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667     

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667